UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT MOORE SAMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00085-MR-3)


Submitted:   March 29, 2011                 Decided:   April 22, 2011


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Frederick Winiker, III, WINIKER LAW FIRM, PLLC, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert      Moore       Sampson       pled    guilty    to       conspiracy       to

distribute and possess with intent to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2006).                                      He was

sentenced to sixty-five months’ imprisonment.                             Counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the sentence is reasonable.                                  Sampson has

filed a pro se supplemental brief, emphasizing the mitigating

factors    supporting         a       lesser    sentence.        Finding        no    error,     we

affirm.

               This       court       reviews    a    sentence       for    reasonableness,

applying       an   abuse        of    discretion       standard.          Gall       v.   United

States,    552      U.S.     38,       51   (2007);     see    also    United         States     v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                          This review requires

appellate consideration of both the procedural and substantive

reasonableness        of     a     sentence.          Gall,    552    U.S.       at     51.      In

determining         the    procedural          reasonableness        of     a    sentence,       we

consider    whether         the       district       court    properly      calculated          the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.   “Regardless of whether the district court imposes an above,

below,    or    within-Guidelines               sentence,      it    must       place      on   the

                                                 2
record   an    individualized         assessment       based   on      the     particular

facts of the case before it.”             United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).                            If

the sentence is procedurally sound, this court next assesses the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”                   United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).

              With   these     standards        in     mind,     we     have    reviewed

Sampson’s sentence and conclude that the district court properly

calculated       Sampson’s      sentencing       range     under        the      advisory

Guidelines as 87-108 months.               The district court also allowed

counsel to argue that the § 3553(a) factors warranted a sentence

of time served and afforded Sampson an opportunity to allocute.

See United States v. Lynn, 592 F.3d 572, 581 (4th Cir. 2010).

The    district      court     articulately          explained        before     imposing

sentence   that      other   factors,     particularly         the     need     to    deter

others, outweighed Sampson’s favorable offender characteristics.

See    Carter,    564   F.3d    at     330.      Finally,      Sampson         offers    no

persuasive       argument      that     the     district       court         abused     its

discretion in sentencing him to a below-Guidelines sentence of

sixty-five     months.       See      Pauley,    511    F.3d     at    474     (affirming

sentence where downward variance was “reasonable and premised on

                                          3
the factors set forth in § 3553(a)”).               Accordingly, we discern

neither procedural nor substantive sentencing error.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                    This court

requires that counsel inform Sampson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Sampson      requests   that   a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court   for   leave   to   withdraw      from

representation. Counsel’s motion must state that a copy thereof

was served on Sampson.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                         4